Gummere, J.
(dissenting).
I am unable to concur in the view, expressed in the opinion of the majority of the court, of the effect to be given to the fifth section of the supplement to the Mechanics’ Lien law, approved March 14th, 1895. In my judgment that section was correctly construed by Vice-Chancellor Pitney, in his opinion delivered in the court of chancery in this case. 10 Dick. Ch. Rep. 55. For the reasons stated in that opinion I vote to affirm the decree appealed from.
I am authorized to state that Justices Depue and Ludlow, and Judges Adams and Krueger, also vote to affirm the decree for the reasons stated in the vice-chancellor’s opinion.